[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13463         ELEVENTH CIRCUIT
                                                     FEBRUARY 1, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                   D. C. Docket No. 99-00073-CR-J-34TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAMES CLINTON GILMORE, JR.,


                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (February 1, 2010)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     Donald B. Mairs, appointed counsel for James Clinton Gilmore, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s order revoking Gilmore’s supervised release and imposing his 36-month

sentence under 18 U.S.C. § 3583(e)(3) is AFFIRMED.




                                           2